        Case 8-18-08089-reg            Doc 5      Filed 10/02/18    Entered 10/03/18 08:21:47



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In the Matter of                                                   Chapter 7
                                                                   Case No. 817-71075-reg
        ANN MICHELLE WEST,
                                                                   ORDER
                           Debtor.
---------------------------------------------------------------X
KENNETH KIRSCHENBAUM, as Chapter 7
Trustee for the Estate of Ann Michelle West,

                                            Plaintiff,

                 -against-                                         Adv. Pro. No. 818-08089-reg

BLAIR WEST,

                                             Defendant.
---------------------------------------------------------------X

        Kenneth Kirschenbaum, Chapter 7 Trustee (the “Trustee”) for the Estate of Ann Michelle

West (the “Debtor”), by his attorneys, Kirschenbaum & Kirschenbaum, P.C., having moved this

Court by Notice of Motion (the “Motion”), dated August 13, 2018, for an order:

        (a) pursuant to Rule 55 of the Federal Rules of Civil Procedure, made applicable through

Rule 7055 of the Federal Rules of Bankruptcy Procedure, directing the entry of a default

judgment against Blair West (the “Defendant”) awarding the relief sought in the complaint (the

“Complaint”) in the above-captioned adversary proceeding; and

        (b) granting such other and further relief as is just and appropriate,

and proof of service of the Motion upon the Defendant having been filed, and the Defendant’s

default in answering or otherwise moving with respect to the Complaint having been noted on

the Clerk’s docket on July 23, 2018, and no written opposition to the Motion having been filed,

and the matter having come on to be heard before the Honorable Robert E. Grossman, United

States Bankruptcy Judge, on September 17, 2018, and Steven B. Sheinwald, Esq., of
       Case 8-18-08089-reg        Doc 5     Filed 10/02/18     Entered 10/03/18 08:21:47



Kirschenbaum & Kirschenbaum, P.C., having appeared on behalf of the Trustee in support of the

Motion, and no one having appeared in opposition to the Motion, and after due deliberation by

this Court, it is

        ORDERED, that the Motion is granted; and it is further

        ORDERED, that Judgment shall be entered in favor of the Trustee and against the

Defendant: (a) authorizing the Trustee, pursuant to 11 U.S.C. § 363(h), to sell both the Estate’s

and the non-debtor Defendant co-owner’s interests in the real property commonly known as 40

Herrick Road, Southampton, New York 11968 (the “Property”) free and clear of the Defendant’s

interest in the Property; (b) determining, in accordance with 11 U.S.C. § 363(j), that the

Defendant’s distributive interest in the net proceeds derived from a sale of the Property shall be

in an amount equal to 50% of the net sale proceeds after paying, or making provision for, the

payment of all liens, encumbrances or other interests, all closing adjustments, all costs and

expenses incurred in connection with the sale of the Property and all real estate broker fees; and

(c) determining that, to the extent there is any lien, encumbrance or other interest against the

Property for which the Estate and the Defendant are not jointly obligated for payment, said lien,

encumbrance or other interest shall be satisfied solely out of the distributive share of the party

obligated to satisfy such obligation.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        October 2, 2018                                         United States Bankruptcy Judge
